                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALID A. MUHAMMAD,                       :
          Plaintiff                      :
                                         :              No. 1:19-cv-2191
             v.                          :
                                         :              (Judge Kane)
IMAM HENESH, et al.,                     :
         Defendants                      :

                                         ORDER

      AND NOW, on this 26th day of February 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s amended complaint (Doc. No. 11) is DISMISSED WITH
             PREJUDICE; and

      2.     The Clerk of Court is directed to CLOSE the above-captioned action.



                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
